Citation Nr: 1030138	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for chloracne.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from August 1964 to September 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript 
of the hearing has been associated with the claims file.

The issue of service connection for chloracne is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the 
Veteran's claim of service connection for chloracne; this 
decision was not appealed and became final.

2.  New and material evidence has been received since September 
2001 in support of the Veteran's claim of service connection for 
chloracne.

3.  The Veteran's bilateral hearing loss began more than one year 
subsequent to his period of active service and is not related to 
his active service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2001 rating decision is 
new and material, thus the Veteran's claim for service connection 
for chloracne is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence, Chloracne

The RO denied service connection for chloracne in a September 
2001 rating decision.  The Veteran was advised of his right to 
appeal.  The next communication regarding chloracne was received 
in January 2006, more than one year after the September 2001 
rating decision.  Therefore, the September 2001 rating decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Veteran's service connection claim for chloracne was 
originally denied in September 2001 because the service treatment 
records (STRs) failed to show that the Veteran was treated for or 
diagnosed with chloracne in service.  The RO noted that the 
evidence only showed treatment for adult acne.  Based on the 
evidence, the RO found that chloracne was not related to service 
or herbicide exposure.  Therefore, to be considered new and 
material, thus reopening his claim, the Veteran must submit 
evidence showing a diagnosis of chloracne and that the chloracne 
is related to his active service.

The evidence of record at the time of the September 2001 rating 
decision included STRs; statements from the Veteran; and private 
treatment records from the Cleveland Clinic (Clinic), the T.M.S. 
Clinic, Dr. R.S.E., Dr. L.C.P., and Dr. W.D.M.  Since September 
2001, the Veteran has submitted VA outpatient treatment records, 
which show a diagnosis of chloracne and notations of possible 
exposure to and causation by herbicides.  He also provided 
testimony indicating that he has been treated since the late 
1960s for his skin condition and that he has been on prescription 
medication since that time to control the chloracne outbreaks.

Since the VA outpatient treatment records indicate a diagnosis of 
chloracne and a possible relationship to service and in-service 
herbicide exposure, the Board finds that new and material 
evidence has been received.  Therefore, the claim for service 
connection for chloracne is reopened.

As explained in the Remand portion of this document, additional 
development is necessary before the Board can address the merits 
of the Veteran's reopened claim.  See 38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 113; 38 C.F.R.       § 3.303(a) (2009).  In 
general, service connection requires (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R.             § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss 
may be presumed to have been incurred during service if it first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

For purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
HZ is 40 decibels or greater; when the auditory thresholds for at 
least three of the above frequencies are 25 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R.      § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. 
§§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's entrance examination, dated May 1964, shows the 
Veteran's auditory thresholds of the right ear at 500, 1000, 
2000, 3000 and 4000 HZ, were 10, 5, 0, 0, and 0 decibels, 
respectively.  The Veteran's auditory thresholds of the left ear 
at 500, 1000, 2000, 3000 and 4000 HZ, were 10, 0, 25, 60, and 60 
decibels, respectively.

The Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  When converted, the auditory 
thresholds are 25, 15, 10, 10, and 5, respectively, for the right 
ear.  Converted, the auditory thresholds for the left ear are 25, 
10, 35, 70, and 65.

The separation examination, dated May 1967, shows the Veteran's 
auditory thresholds of both ears at 500, 1000, 2000, and 4000 HZ, 
were 5, 5, 5, and 10 decibels, respectively.  Converted, the 
auditory thresholds of each ear measured 20 , 15, 15, and 15 
decibels, respectively.  Measurements were not taken at 3000 HZ 
for either ear.  Unfortunately, the separation examination fails 
to show a hearing loss disability and the STRs do not show 
additional treatment or complaint of hearing difficulties during 
service, weighing against the Veteran's claim.

Subsequent to service, private treatment records show that the 
Veteran sought treatment for complaints of tinnitus at the Clinic 
in October and November 1977.  The November 1977 record shows 
that the Clinic treated the Veteran for his third complaint of 
tinnitus.  He reported suffering the problem as long as he could 
remember.  The record indicated that the Veteran denied contact 
with loud noises at the age when the tinnitus became apparent.  
He also reported having a left ear hearing deficit at entrance to 
service.  Finally, the treatment record indicates that the 
Veteran was exposed to loud noises in service and in conjunction 
with his employment as a police officer.  The Veteran refused to 
undergo an audiogram and reported that his audiograms for the 
prior two years showed no recent change.  Neither audiogram 
referred to in the treatment record has been submitted for 
consideration.  Unfortunately, the private treatment records do 
not indicate a hearing loss disability and do not include 
audiograms for the Board's review.  Thus, the private treatment 
records fail to support the Veteran's claim for service 
connection for bilateral hearing loss.

An October 2005 VA outpatient treatment record shows that a VA 
audiologist diagnosed the Veteran with sensorineural hearing loss 
of combined types and indicated that the hearing loss is greater 
than normal age-related hearing loss.  Unfortunately, the 
treatment record does not indicate that the audiologist reviewed 
the claims file or obtained a history of noise exposure from the 
Veteran.  Further, the audiologist does not attribute the hearing 
loss to service.

In November 2006, the Veteran had a VA examination.  The examiner 
reviewed the claims file and noted the Veteran's history of noise 
exposure in service and subsequent to service.  Specifically, the 
Veteran reported that he was exposed to noise from aircraft, 
firearms, artillery, and helicopters during service without the 
benefit of hearing protection.  After separating from service the 
Veteran worked as a truck driver without the benefit of hearing 
protection.  He also worked as a police officer and used hearing 
protection during his pistol qualification tests.  The Veteran 
reported no recreational noise exposure.

Auditory thresholds for the right ear at 500, 1000, 2000, 3000 
and 4000 HZ, were 15, 15, 35, 65, and 65 decibels, respectively.  
The Veteran's auditory thresholds of the left ear at 500, 1000, 
2000, 3000 and 4000 HZ, were 15, 20, 70, 75, and 80 decibels, 
respectively.  The speech recognition scores measured 92 percent 
in the right ear and 88 percent in the left ear.  Because at 
least one of the auditory thresholds for each ear measured 40 
decibels or greater, the Veteran has a current bilateral hearing 
loss disability for VA purposes.  The examiner diagnosed 
moderately severe high frequency sensorineural hearing loss in 
the right ear, and severe high frequency sensorineural hearing 
loss in the left ear.

In the opinion, the examiner stated that he reviewed the claims 
file.  He specifically noted that the entrance examination showed 
a 60 decibel hearing loss in the higher frequencies of the left 
ear and normal hearing in the right ear.  He noted that the 
separation examination revealed auditory threshold testing within 
normal limits, bilaterally.  Based upon the evidence, the 
examiner concluded that since the Veteran's auditory thresholds 
were within normal limits bilaterally at separation from service, 
the Veteran's current hearing loss was not caused by or an effect 
of military noise exposure.  Because the examiner reviewed the 
claims file and took into consideration the Veteran's history of 
noise exposure during and subsequent to service, the Board finds 
that the examiner's opinion weighs heavily against the Veteran's 
claim for service connection for bilateral hearing loss.

Also of record is the transcript of the Veteran's testimony 
before the Board.  During his testimony, the Veteran said he was 
a photographer in Vietnam and that helicopters would take him to 
units stationed in the field so the he could take photographs and 
notes.  He stated that while in the field, he was exposed to 
artillery, mortar, and other weapon fire.  He did not recall 
having an exit examination or a formal or informal hearing test 
prior to separation from service.  He said that after service, he 
worked as a clerk for the railroad and performed office duties.  
He reported that his first hearing test after service was in 1970 
and performed in conjunction with joining the police department.  
He said that the examiner found a hearing deficit at that time.  
It is noted that the Veteran did not provide the police 
department health record or information to VA so that VA could 
obtain the record.

In his claim, dated January 2006, the Veteran stated that he was 
diagnosed in 1970 with a major hearing deficit in the left ear.  
Unfortunately, the claims file does not contain records dated 
1970 that show a diagnosis of hearing loss.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, at 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

In this case, the Veteran has provided competent and credible 
testimony regarding in-service noise exposure.  See Buchanan, 451 
F.3d at 1337 (noting that the Board is obligated to determine the 
credibility of lay statements); Layno, 6 Vet. App. at 469-70 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  The Veteran asserts that he currently has 
hearing loss as a result of in-service noise exposure; however, 
the separation examination showed normal hearing and the VA 
examiner found that his bilateral hearing loss is not related to 
service, weighing against the Veteran's assertion.  Further, the 
evidence shows that the Veteran suffered noise exposure during 
and after service, thus the Board gives less weight to the 
Veteran's assertion that his hearing loss was caused by his 
active service.

The evidence also shows that hearing loss to a compensable degree 
was not diagnosed within one year of service discharge.  38 
C.F.R. §§ 3.307, 3.309.  In fact, 
medical evidence does not show a diagnosis of bilateral hearing 
loss until October 2005, more than 38 years after separation from 
service.  In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Unfortunately, the Board finds that the medical evidence 
outweighs the Veteran's testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical opinion).  
Accordingly, because the preponderance of the evidence indicates 
that the Veteran's bilateral hearing loss is not related to 
active service, service connection must be denied.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the notice letter provided to the Veteran in July 
2006 included the criteria for reopening his previously denied 
service connection claim for chloracne, the criteria for 
establishing service connection, and information concerning why 
the claim was previously denied.  The letter also notified the 
Veteran of how to substantiate his service connection claim for 
bilateral hearing loss and informed him of his and VA's 
respective duties for obtaining evidence.  Consequently, the 
Board finds that adequate notice has been provided.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board notes that some treatment records, such as the records 
from Clinic, mention that the Veteran had hearing tests in the 
1970s.  The audiograms are not contained in the evidence.  The 
records appear to indicate that the audiograms were not completed 
at Clinic; however, the Veteran has not provided information 
identifying the providers that conducted the testing.  The 
Veteran also did not provide the requisite information needed to 
obtain the audiology test results from his initial physical 
evaluation completed prior to entry to the police force.  While 
the duty to assist is neither optional nor discretionary (See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not 
always a one-way street; nor is it a "blind alley."  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  "The VA''s 'duty'' is 
just what it states, a duty to assist, not a duty to prove a 
claim with the veteran only in a passive role."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  See 
also Counts v. Brown, 6 Vet. App. 474, 476 (1994).  As noted in 
Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the duty to 
assist is not unlimited in scope and requires of the VA only 
those actions which are reasonable under the circumstances 
involved.  In this case, the RO sent notice requesting 
information about treating providers so that it could obtain 
medical records on behalf of the Veteran.  In a March 2006 
statement, the Veteran stated that he has been treated by Clinic 
and other providers over the years and that he has provided all 
records to VA.  Therefore, the Board finds that the duty to 
assist has been met and no further attempt to obtain private 
treatment records is warranted at this time.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Except as otherwise noted herein, the RO has obtained VA 
outpatient treatment records,  service treatment records, and 
private treatment records.  The Veteran submitted statements and 
was provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
Veteran was afforded a VA audiology examination in November 2006.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the Veteran's 
claim for entitlement to service connection for chloracne is 
reopened.  To this extent the appeal is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for chloracne.  
Unfortunately, additional development is necessary before 
proceeding with the claim.

In this case, it appears that the Veteran identified a Dr. R.C. 
as a treating physician for his skin condition.  He submitted an 
Authorization and Consent to Release Information to VA 
(Authorization), and it appears that the RO made one attempt to 
obtain the records in June 2001.  Dr. R.C. did not provide a 
response, and it does not appear that the RO sent a follow-up 
inquiry.  VA is required to make reasonable efforts to help a 
veteran obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R.         § 3.159(c) (2009).  'Reasonable efforts' 
generally consist of an initial request for records and at least 
one follow-up request (unless information reveals that the 
records do not exist or that a follow-up request would be 
futile).  38 C.F.R.              § 3.159(c)(1).  In this case, 
the Board finds that reasonable efforts were not made to obtain 
the private treatment records from Dr. R.C.

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, the Veteran testified that he has been treated since the 
late 1960s for his skin condition and that he has been on 
prescription medication since that time to control the chloracne 
outbreaks.  The Veteran's private treatment records show 
treatment of a skin condition in the mid-1970s.  It also appears 
that the Veteran has been treated with prescription medication 
for the condition continuously since at least the mid-1970s.  
Recent VA outpatient treatment records diagnose the Veteran with 
chloracne and suggest a possible link to service or herbicide 
exposure during service.  Because the evidence suggests a 
possibility that the Veteran's chloracne could be related to 
service, the Board finds that a VA examination is warranted to 
determine the nature and etiology of the Veteran's skin 
condition.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an 
Authorization for VA to request available 
records from Dr. R. C. (if any such records 
exist).  Upon receipt of such authorization, 
request and obtain all treatment records from 
Dr. R. C. and associate them with the claims 
file.  If the RO is unsuccessful in obtaining 
the treatment records, it should inform the 
Veteran of this and ask that he provide a 
copy of the outstanding treatment records.  
The Veteran should, if possible, obtain these 
records himself to expedite the case.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
chloracne.  The RO must provide a copy of 
this remand and the claims file to the 
examiner for review.  The examiner must 
indicate review of these items in the 
examination report.

The examiner is asked to review the claims 
file, including private treatment records, VA 
treatment records, statements from the 
Veteran, and service treatment records, and 
indicate, if possible, when the Veteran 
developed chloracne.  The examiner should 
specifically review and address the Veteran's 
history of medication prescribed in 
conjunction with treatment of the skin 
condition.

The examiner is asked to indicate whether it 
is at least as likely as not (50 percent or 
greater probability) that the Veteran's 
chloracne is related to the Veteran's active 
service.

The examiner should also indicate whether it 
is at least as likely as not that (50 percent 
or greater probability) that the Veteran's 
chloracne is related to herbicide exposure 
during service.

A fully developed rationale should be 
provided for any opinions expressed.

3.  Upon completion of the above, 
readjudicate the Veteran's claims on appeal, 
with application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


